UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              1/21/2020
 MALEK JALAL,

                                Plaintiff,
                                                                19-CV-11963 (VSB)
                    -against-
                                                              ORDER OF SERVICE
 ELENA BAJIC; IVY EXEC, INC.,

                                Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants Elena Bajic and Ivy

Exec, Inc. Plaintiff is directed to serve the summons and complaint on each Defendant within 90

days of the issuance of the summonses. If within those 90 days, Plaintiff has not either served

Defendants or requested an extension of time to do so, the Court may dismiss the claims against

Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   January 21, 2020
          New York, New York

                                                          VERNON S. BRODERICK
                                                          United States District Judge
